United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3473
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa
                                        *
Justin Harris,                          * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 4, 2004

                                  Filed: March 25, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

COLLOTON, Circuit Judge.


       Justin Harris pleaded guilty to possession of a firearm as an unlawful user of
controlled substances, in violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2), and the
district court1 sentenced him to 14 months imprisonment and 2 years supervised
release. On appeal, counsel has moved to withdraw under Anders v. California, 386



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
U.S. 738 (1967), and has filed a brief in which he raises the validity of Harris’s guilty
plea and the length of Harris’s sentence.

      We find no merit in the issues raised in counsel’s brief. Based on our review
of the record, we conclude that the district court complied with Federal Rule of
Criminal Procedure 11 in taking Harris’s guilty plea, and that the sentence imposed
is not subject to review, because it is within a properly determined sentencing
guideline range. See 18 U.S.C. § 3742; United States v. Smotherman, 326 F.3d 988,
989 (8th Cir.) (per curiam), cert. denied, 124 S. Ct. 293 (2003).

       Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, we affirm and we grant counsel's motion
to withdraw.
                       ______________________________




                                          -2-